Citation Nr: 0333061	
Decision Date: 11/25/03    Archive Date: 12/10/03	

DOCKET NO.  02-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service connected pension benefits of $2,000 ($7,244 
previously waived).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a waiver decision issued by the 
Department of Veterans Affairs (VA) Regional Office Committee 
on Waivers and Compromises (RO) in Los Angeles, California.  
Although the veteran was found to have been overpaid VA 
pension benefits totaling $9,244, in consideration of the 
veteran's request for waiver and claim of hardship, the RO 
waived $7,244 of the overpayment, but left remaining an 
overpayment debt of $2,000, and this amount remains in issue 
on appeal.  Although  the veteran initially requested a 
Travel Board hearing at the RO, he later withdrew that 
request in November 2002.  This case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.   

2.  In April 2001, the RO granted nonservice-connected 
pension benefits and notified him of this award at the 
maximum rate, with payment to commence in December 2000.  

3.  The notification specifically informed him that he was 
responsible to immediately report any changes in income, 
including Social Security benefits; there is no evidence or 
argument that the veteran did not receive this notification 
in due course.  

4.  In January 2002, the veteran first reported that he was 
in receipt of monthly Social Security benefits of $670 per 
month; he began receiving Social Security benefits in 
February 2001, two months before he was notified of the award 
of VA pension benefits and his duty to report all income from 
every source, including Social Security benefits.

5.  Based upon the veteran's documented receipt of additional 
and previously unreported income, the RO took retroactive 
award action to reduce monthly pension payments from $775 to 
$122 per month, effective in March 2001, the month following 
his initial receipt of Social Security benefits, and this 
award action resulted in the creation of an overpayment of 
$9,244.  

6.  The veteran requested waiver of the overpayment based 
upon financial hardship and the RO waived $7,244, leaving 
$2,000 of the overpayment remaining.  

7.  The veteran was significantly at fault in the creation of 
the indebtedness by failing to immediately report his 
concurrent receipt of Social Security benefits as he had 
clearly been instructed in the initial award letter.  

8.  The VA was not at fault in the creation of the 
indebtedness. 

9.  There is no evidence nor argument that he was precluded 
or substantially hindered from accurately reporting 
concurrent receipt of Social Security benefits as he had been 
instructed.  

10.  The veteran's receipt of an overpayment of VA pension 
benefits constitutes an unjust enrichment to the extent of 
the overpayment, and the appellant's income and assets are 
shown to be sufficient to permit repayment of the remaining 
$2,000 of the overpayment over a period of time without 
resulting in excessive financial hardship and without 
compromising his ability to provide himself with the basic 
necessities of life.




CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits of $2,000 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The U.S. Court of Appeals for Veterans 
Claims (Court) has ruled that the Veterans Claims Assistance 
Act of 2000 (VCAA) is not applicable in claims for waiver of 
overpayments of VA benefits.  Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  The RO, however, took action 
to develop this claim, and all known relevant evidence has 
been collected for review.  

Because it has been determined by the RO that there was no 
willful intention on the part of the veteran to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of the overpayment, it must then be determined 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) the fault of the 
debtor, (2) balancing the fault between the veteran and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit(s), (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud, and does not contemplate 
any act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to the 
creation of the debt constitutes fault.  

Facts:  Pursuant to the veteran's November 2000 claim, which 
reported no income or assets of any amount, the RO granted 
entitlement to nonservice-connected pension benefits in April 
2001, based upon a finding that the veteran was unable to 
secure and follow a substantially gainful occupation due to 
disability unrelated to service.  The disabilities evaluated 
were coronary artery disease with atherosclerosis, renal 
insufficiency with recurrent nephrolithiasis, lumbar 
spondylosis with decreased range of motion, cervical 
spondylosis and degenerative disc disease at C5-C6, and 
diabetes mellitus.  The combined evaluation was 70 percent.  
Notification to the veteran at his correct address in 
California informed him of his award of $775 per month (the 
maximum rate), commencing in December 2000.  This 
notification clearly informed the veteran that he was 
responsible to immediately notify the RO if his income or 
income of any dependents changed.  Examples of such income 
were spelled out including "Social Security Benefits."  

In January 2002, the veteran submitted a periodic eligibility 
verification report indicating that he was in receipt of 
Social Security benefits of $670 per month, in addition to 
his VA pension of $796 per month.  Subsequent investigation 
revealed that the veteran began receiving these Social 
Security benefits in February 2001, two months after the 
effective date of his payment of VA pension benefits and two 
months after he was initially notified of his award of VA 
pension in April 2001.  

In February 2002, in consideration of the veteran's 
previously unreported receipt of income in addition to the 
maximum rate of VA pension, the RO notified the veteran that 
it intended to retroactively reduce his monthly pension 
benefits from $775 per month to $122 per month, effective in 
March 2001, the month following his initial receipt of Social 
Security benefits.  This resulted in an overpayment of 
$9,244.  

In March 2002, the veteran requested waiver of the 
overpayment based upon financial hardship.  He said he had 
filed a Chapter 7 bankruptcy.  He repeated his inability to 
work due to illness and pointed out that he was caring for 
his mother.  Attached to his request for waiver, he submitted 
a financial status report which listed his monthly income and 
expenses.  Included in these expenses was the purchase of an 
automobile in February 2002 for $7,000 with a monthly payment 
of $150.  Also included was a monthly bill for insurance of 
$55.  The veteran reported monthly income of $796, monthly 
expenses of $855, and a net monthly loss of $59.  

In July 2002, the RO issued a waiver decision which found no 
evidence of fraud, bad faith or misrepresentation, but which 
found that the veteran was significantly at fault in the 
creation of the indebtedness by his failure to timely report 
concurrent receipt of Social Security benefits.  His 
financial status was considered, and waiver was granted in 
part for $7,244 but denied as to the remaining $2,000, which 
the RO concluded the veteran could repay over a period of 
three to five years without undue financial hardship.

In August 2002, the veteran wrote his congressman requesting 
assistance in pursuing waiver of the remaining $2,000 of 
overpayment indebtedness.  In this statement, the veteran 
reported that he had returned the car he had purchased.  

In response to the congressional inquiry, the RO wrote in 
August 2002 that a substantial portion of the overpayment had 
been waived, and that the remaining balance of $2,000 was 
being offset ($55 per month for three years) against pension, 
which continued to be paid, and that this recoupment began in 
November 2002.  

Analysis:  The veteran is clearly shown to be exclusively at 
fault in the creation of the indebtedness because he failed 
to accurately and timely report the receipt of all income 
from every source, specifically including Social Security 
benefits, as he was clearly instructed by VA at the time he 
was initially awarded nonservice-connected VA pension 
benefits.  Indeed, at the time this notification letter was 
posted to the veteran in April 2001, the veteran had already 
been in receipt of Social Security benefits for two months.  
There is no evidence on file nor has the veteran argued that 
he did not receive or understand this notification.  
Additionally, although the veteran is clearly shown to be 
physically disabled from work, there is no evidence nor any 
argument from the veteran that his nonservice-connected 
disabilities rendered him unable to understand the directive 
that he immediately report any changes in income.  The 
evidence shows that the veteran first reported his receipt of 
Social Security benefits in January 2002, approximately one 
year after he began receiving these benefits, and this 
tardiness in reporting his receipt of Social Security 
benefits directly resulted in the initial overpayment at 
issue of $9,244.  There is no evidence on file which shows or 
suggests that VA is in any way responsible for the creation 
of the overpayment in this case.

In consideration of hardship alleged and clearly shown by the 
evidence on file, the RO previously waived a large portion of 
that overpayment of $7,244.  Although the veteran claims that 
requiring repayment of the remaining $2,000 would also cause 
undue hardship, the Board finds that repayment of this amount 
over a three-year period at $55 per month would not 
constitute financial hardship or significantly compromise his 
ability to provide himself with the basic necessities of 
life.  Although his financial status report indicated a net 
monthly loss of $59, this negative balance included 
consideration of monthly payments of $150 for a car payment 
and $55 for automobile insurance, but the veteran later 
reported that he returned the car.  Deleting the monthly 
expenses from the financial status report would remove the 
$59 per month negative balance and create a $146 per month 
positive balance.  Of this $146 per month positive cash flow, 
the veteran should be able to sustain a $55 per month 
deduction from his otherwise payable VA pension benefits 
until the remaining indebtedness of $2,000 is repaid.  
Approximately one year of this repayment has already been 
accomplished.  

If the remaining $2,000 of indebtedness was waived, the 
veteran would be unjustly enriched by the net receipt of 
$2,000 in VA benefits to which he was not otherwise entitled.  
The Board finds that the monthly offset of $55 of VA pension 
otherwise payable does, to that extent, defeat the purpose of 
the existing payment of pension, but balancing all of the 
equities discussed in this case, and considering that the RO 
has already waived such a large portion of the total 
overpayment created exclusively due to the veteran's own 
fault, offsetting $55 per month against the remaining $2,000 
of indebtedness is not unfair or inequitable.  There is no 
evidence or argument that the veteran changed his position to 
his detriment in reliance upon a granted VA benefit.  
Accordingly, for these reasons and bases, the Board finds 
that recovery of the remaining overpayment of $2,000 of VA 
pension benefits would not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. 
§§ 1.963, 1.965.


ORDER

Waiver of recovery of the remaining overpayment of VA pension 
benefits in the amount of $2,000 is denied.  

                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

